Citation Nr: 1740357	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-37 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for pes planus with tarsal arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from September to October 1973.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for pes planus with tarsal arthritis, because new and material evidence had not been received to reopen the claim.  Subsequently, jurisdiction of the case was transferred to the RO in Denver, Colorado.  In March 2016, the Denver RO determined that new and material evidence had been received to reopen the claim, but then denied the claim on the merits.

In April 2016, the Veteran was afforded a hearing before the undersigned at the Denver RO.

In June 2016, the Board reopened the claim and remanded it for further development on the merits. 

In particular, the Board in the June 2016 remand directed the RO to obtain all pertinent VA outpatient treatment records dated since 1973 from the VA Medical Center (VAMC) in Lake City, Florida, the VA CBOC in Gainesville, Florida, and the VAMC in Tampa, Florida; ask the Veteran to authorize VA to obtain treatment records regarding pes planus and surgery he reportedly received during his time in a San Francisco jail or prison (2010 to 2012); and from the private treatment providers listed in his October 1995 statement; obtain any Social Security Administration (SSA) decision and medical records pertinent to any SSA disability benefits claim filed by the Veteran, as described by the Veteran in a September 1982 statement; and obtain an addendum opinion in light of the new evidence.  

The RO requested all such VA outpatient records and received negative responses from these facilities.  In August 2016, the RO notified the Veteran that these records were not available.  Further, in July 2016, the RO requested authorization to obtain records from the San Francisco jail or prison (2010 to 2012); and from the private treatment providers listed in his October 1995 statement.  However, the Veteran never responded.  SSA records have been obtained; and an addendum opinion was provided February 2017.  There is no contention that further action is required to comply with the remand instructions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's pes planus with tarsal arthritis pre-existed his entrance to service. 

3.  There is clear and unmistakable evidence that the Veteran's pes planus with tarsal arthritis did not permanently increase in severity beyond the natural progression of the disease during service.



CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted and pes planus with tarsal arthritis pre-existed the Veteran's entry to service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b) (2016).
 
3.  Pes planus with tarsal arthritis was not aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History

The Veteran's representative has contended that the Veteran's pes planus was aggravated by service due to wearing military combat boots.  At the April 2016 Board hearing, the Veteran testified that he did not have foot problems prior to service and that his foot pain began during basic training.  He reported that marching and standing for long periods in the military boots caused or aggravated his pes planus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, for veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a chronic disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.  § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Although somewhat unclear, a September 1973 entrance examination shows no reported disabilities except for scars or a tattoo.  In an accompanying report of medical history the Veteran described his health as "fair."  He checked boxes indicating that he had or had had swollen or painful joints; but had never had foot trouble, arthritis, or bone joint or other deformity. A physician's summary on the report dated September 18, 1973, notes a history of a sprained ankle in 1972.  Podiatry clinic records dated on September 21 and September 24, 1973, show the Veteran complained of pain in the right ankle and both feet, which was noted to have existed prior to service.  On September 27, 1973, the assessment was severe pes planus with tarsal arthritis; found to have existed prior to service.  

An undated clinical record notes a long history of foot problems and recurrent difficulty in marching and long standing.  The same diagnosis was given and it was noted that the Veteran did not meet medical fitness induction standards and the disorder existed prior to service since approximately 1965.  On an examination on October 1, 1973 prior to discharge the Veteran was again noted to have pes planus with tarsal arthritis.  A Report of Medical History also dated October 1, 1973; shows that the Veteran reported that his feet were hurting more and more every day since starting basic training and that his feet never hurt prior to basic training.  He reported ankle surgery in 1972.  Medical Board proceedings also show findings of severe pes planus with tarsal arthritis; that the Veteran was medically unfit for enlistment; and the disorder existed prior to service.  

The Veteran's DD 214 shows that he was discharged because he did not meet the medical fitness standards at the time of enlistment.

The Veteran filed his initial claim for service connection on October 18, 1973.  He claimed entitlement to service connection for a sprained ankle, arthritis in his feet, and a severe cold.  He reported only in-service treatment.

VA treatment records dated from 1975 to 1979, including records of hospitalization do not mention any disability of the feet.  On one occasion in 1979, a history of arthritis was noted, but there was no report of the joints involved.  In a detailed report of medical history dated in July 1979; the musculoskeletal and neurologic systems were noted to be without problems, except for the right wrist injury for which he was being treated. 

Post service VA clinical records dated in December 2009 show that the Veteran reported swelling of his feet while in basic training and that he wanted to pursue service connection.  Follow up clinical records continue to show treatment for pes planus.  

VA treatment record dated through April 2017 contain no clinical reports of pes planus.  In June 2014, the person who had been providing the Veteran's care since 2000 noted that the Veteran had optimum muscle strength in all four extremities, was capable of full weight bearing without assistive devices and that the only musculoskeletal deficit was in the right hand.

SSA records show that the Veteran has been considered disabled since January 2010 due to osteoarthrosis and allied disorders.  Accompanying medical records do not mention pes planus and arthritis.  In the report of a consultive medical exam conducted in December 2009 and March 2010; it was noted that the Veteran reported an approximate 10 year history of pain in the posterior legs.  He also reported bunions in both feet that did result in some pain as well as pain in his heels and toes that was fairly constant.  On examination of the lower extremities there were no reported findings referable to pes planus and that disability was not among the 11 medical problems or diagnoses.

The Veteran was afforded a VA examination in February 2016.  The electronic record was reviewed.  The examiner found that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner reasoned that the Veteran's pre-existing foot condition was determined to be non-service-connected because the X-ray findings (pes planus and tarsal arthritis) could not develop in the two weeks of time he had been in basic training before he started complaining of foot pains.  

The examiner continued that there was no new evidence available that would support the conclusion that his flatfeet condition was aggravated by military service beyond its natural progression.  Instead the evidence showed that "his flatfeet condition was more evident when his feet were used more, as would occur during basic training, and that this use ultimately prevented him from continuing his service."  However, the fact that it was more evidence was not considered an aggravation, but instead simply a manifestation of the condition itself.  

Moreover, there "is no evidence available that his flatfeet problems were clearly and unmistakably worse after his short period of service."  The evidence (primarily VA treatments in San Francisco in 2010) shows only that the same problem that existed prior to his service continued to exist throughout his life, and that he has not required much care for this medical problem in the past or the present.

At his April 2016 hearing the Veteran testified that he had no foot problems prior to service and had been able to play high school football.  He said that during basic training he felt burning and aching in the bottoms of his feet; and these symptoms had continued to the present.  He was not receiving any current treatment; but self-treated by soaking his feet in salt water.

In February 2017, the examiner who had conducted the February 2016 examination provided an addendum to the previous opinion.  He reported review of the claims folder and noted that none of the subsequently obtained evidence represented or contained any new information regarding the Veteran's claimed bilateral pes planus with tarsal arthritis outside of relatively recent complaints of foot pains noted in the SSA records.  The examiner also summarized the Veteran's service treatment records as there were better quality scans of these records.  

He stated that the additional material submitted since his original exam have little impact on that prior exam as no new information was submitted regarding the feet, other than the already-known foot complaints from much later in the Veteran's life
(2009 or later).  The better-quality scans of the service treatment records do show the Veteran admitted to an ankle injury in 1972 (which side is not noted).  There is no medical information regarding the feet from immediately following his brief period of service other than the VA disability claim he filed October, 18 1973, eight days after his separation date, which was denied.  

The newly submitted information primarily covered a right hand laceration, a stab wound in his posterior thorax, and hepatitis, all unrelated to his flat feet.  His 2010 podiatry notes from the San Francisco VAMC simply document long-standing flat feet along with residuals from an additional left ankle injury suffered while fighting in jail.  His SSA notes also add little or nothing to the history of his flat feet.  Records from jail time from 2007-2009 notes foot callous care by podiatry.  What is clear from his records is that his statement of "Never hurted until started in Basic Training; feet nor ankle" is clearly erroneous, as he admitted to a sprained ankle in 1972, which clearly would have hurt or would not have been considered a sprain.

The examiner continued that from a medical standpoint, there "is no conceivable way" that arthritis could develop in his feet in such a short period of service (20 days or less of active duty), especially in an otherwise healthy eighteen year old man.  In addition, bilateral flat foot disability could not develop de novo in this period of time except in the case of a severe injury such as rupture of the posterior tibialis muscle, rupture of the longitudinal plantar fascia, or tear of the spring ligament or tibialis anterior muscle (which were rare causes).  Any of these acute causes of flat feet would be extremely painful and likely require immobilization with casting, crutches, or possibly surgical treatment.  There is no evidence that any of these were required.  More likely than not the cause of the Veteran's tarsal arthritis (referred to by the orthopedic clinic and the medical board and confirmed on recent x-rays) was the prior ankle sprain that he admitted to on his entry exam and again noted on his separation exam paperwork, which apparently occurred at least 9-10 months (or more) prior to his enlistment, and would allow enough time for the development of an arthritic state.  

Regarding the question of aggravation of a previously existing condition, the examiner again stated that there was no evidence of the Veteran seeking further care for his feet from that point until fairly recently, though he states he had the feet addressed while in prison (no records of this are available).  There are records of VA service from 1974 to 1979, and no foot complaints are found in those records, which indicates that the foot issues were not aggravated by his service, rather that the rigors of service made evident the physical limitations inherent in the Veteran's pre-existing condition.  As pointed out numerous times in his service treatment records, the only conclusion that can be made from the available evidence is that the Veteran was inappropriately inducted into the military despite not meeting the medical fitness standards at the time he was allowed to enlist.

Analysis

Because pes planus with tarsal arthritis was not specifically noted upon enlistment examination in September 2073, the Veteran is presumed to have been in sound condition with respect to that disability.  The question then is whether VA has established by clear and unmistakable evidence that the pes planus with tarsal arthritis preexisted service and was not aggravated.  

The service treatment records clearly document that the Veteran acknowledged a right ankle sprain and surgery prior to service and that medical care providers found the pes planus with arthritis had existed prior to service.  The VA physician who provided the medical examination gave a well reasoned opinion explaining why the pes planus with arthritis almost certainly would have had to exist prior to service.  The nature of the disability was such that it could not have begun during the brief period of the Veteran's service.  

The Veteran has provided competent testimony that he did not experience foot symptoms prior to service; but he lacks the medical expertise to rule out the presence of pes planus and arthritis prior to service.  Hence his report is of little probative value.  

The service treatment and personnel records and VA opinions provide overwhelming evidence that the pes planus with tarsal arthritis preexisted service.

The Board must also determine whether VA has demonstrated that the disability clearly and unmistakably was not aggravated during service.

In this regard, the February 2016 VA examiner clearly determined that the Veteran's pre-existing pes planus with tarsal arthritis was not aggravated beyond its natural progression during service.  Again, the examiner found that the evidence shows that any increase in symptoms were simply a manifestation of the disorder and not considered aggravation.  In other words there was no increase in the underlying disability.  He reiterated this opinion in the February 2017 addendum and provided a strong rationale for the opinion.

The Veteran has provided competent testimony that the symptoms began in service and had continued since; but the post-service clinical and examination records contradict this testimony.  These records show that the Veteran was seen on numerous occasions when he could have reported symptoms, but did not; and that treatment providers evaluated the musculoskeletal systems and extremities but reported no findings referable to pes planus or arthritis.  It is especially significant that when evaluated for SSA benefits, on an occasion when he would have had an incentive to have all of his disabilities considered, the Veteran apparently did not report the burning and aching he reported at his Board hearing.  Given this overwhelming record, the Veteran's testimony as to ongoing symptoms after service is not deemed credible.

Absent the Veteran's testimony, all of the evidence shows a temporary increase in symptoms during the brief period of service, but no increase in the underlying disability.  Given this record; the Board must conclude that VA has shown by clear and unmistakable evidence that the disability was not aggravated in service.

In conclusion, as the evidence of record shows that the Veteran's pes planus with tarsal arthritis clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service, service connection is not warranted.





						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for pes planus with tarsal arthritis.is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


